UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                             YOB, KRAUSS, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                        Specialist MICHAEL B. HARDEE
                         United States Army, Appellant

                                  ARMY 20120236

                        Headquarters, 2d Infantry Division
                        Thomas M. Kulish, Military Judge
           Lieutenant Colonel Paula I. Schasberger, Staff Judge Advocate



For Appellant: Major Jacob D. Bashore, JA; Captain Aaron R. Inkenbrandt, JA (on
brief).

For Appellee: Lieutenant Colonel Amber J. Roach, JA (on brief).


                                     29 May 2013

                             ----------------------------------
                              SUMMARY DISPOSITION
                             ----------------------------------

KRAUSS, Judge:

       A military judge sitting as a general court-martial, convicted appellant,
pursuant to his pleas, of indecent liberties with a child, sodomy upon a child, and
possession of child pornography in violation of Articles 120, 125, and 134, Uniform
Code of Military Justice, 10 U.S.C. §§ 920, 925, 934 (2006) [hereinafter UCMJ].
The military judge sentenced appellant to a dishonorable discharge, twenty-seven
years confinement, and reduction to the grade of E-1. Pursuant to a pretrial
agreement, capping confinement at 216 months, the convening authority approved
the dishonorable discharge, eighteen years confinement, and reduction to the grade
of E-1. Appellant was credited with 209 days of confinement against the approved
sentence to confinement.

      This case is before the court for review under Article 66, UCMJ. Appellant
assigns no error but raises a number of matters pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982), two of which possess merit. First we will
HARDEE — ARMY 20120236

correct the promulgating order to conform with the judge’s amendment, made prior
to entry of appellant’s pleas, removing the phrase “by force and without consent”
from the Specification of Additional Charge II. Second, we agree with appellant
that the judge erred by failing to grant day-for-day credit for the restriction he
suffered. The record establishes that appellant suffered restriction tantamount to
confinement for 418 days. Here, the judge characterized appellant’s restriction as
restriction in lieu of arrest and concluded appellant should receive only a half day
credit for each day of that restriction relying on Rule for Court-Martial 1003(b)(5).
However, because the restriction was actually tantamount to confinement, at the
least, day-for-day credit should have been granted. United States v. Mason, 19 M.J.
274 (C.M.A. 1985) (summ. disp.). Appellant here asks for the complement and we,
therefore, will order 209 days additional credit against the approved sentence to
confinement. See id.

                                  CONCLUSION

       We have considered the entire record, including those matters personally
raised by appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.
1982). The findings of guilty are AFFIRMED. We affirm only so much of the
sentence as provides for a dishonorable discharge, 216 months confinement and
reduction to the grade of E-1. Having initially been credited only 209 days, the
court orders credit of an additional 209 days against appellant’s approved sentence
to confinement.

Senior Judge YOB and Judge BURTON concur.


                                       FOR
                                       FOR THE
                                           THE COURT:
                                               COURT:




                                       MALCOLM H.
                                       MALCOLM     H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




                                          2